Citation Nr: 1513562	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  04-24 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-operative residuals of a neck tumor.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  In January 2007, the Veteran testified at a video-hearing before the undersigned Veterans Law Judge, a transcript of that hearing is of record.

The issue was last remanded in June 2014 for additional development and the Board finds that the appeal is now ready for adjudication.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the relevant period and exposure to herbicides is presumed.

2.  The preponderance of the evidence shows that the Veteran's neck tumor did not manifest itself to a compensable degree within one year of service.

3.  The preponderance of the evidence shows that the Veteran's neck tumor is not a respiratory cancer or a soft-tissue sarcoma.

4.  The preponderance of the evidence shows that the Veteran's neck tumor and its residuals are not due to his military service including his presumed exposure to herbicides.



CONCLUSION OF LAW

A neck tumor and its residuals was not incurred in or aggravated by service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that letters dated in July 2003, March 2006, April 2013, and July 2014 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  Moreover, even if the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the October 2014 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters, the rating decision, the statements of the case, the supplemental statements of the case, and the Board remands.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the January 2007 Board hearing, the Veteran was assisted at the hearing by an accredited representative and the representative and the acting VLJ asked questions to ascertain the nature of the in-service injury and its relationship to his current disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative that was not obtained while the appeal was in remand status.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including his service treatment records, private treatment records, and VA Medical Center treatment records in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

Of note, in accordance with the June 2014 remand instructions, in July 2014 the Veteran was asked whether he received any additional treatment from the VA medical center so that it could obtain such records.  The Veteran did not reply nor did he indicate any such treatment in his January 2015 informal hearing presentation.  The duty to assist in this regard has been satisfied.  

Moreover, in the June 2014 remand, an addendum to the December 2013 VA examination was requested in order to obtain an opinion which did not rely on legal findings and in order to determine whether the examiner had reviewed slides of the Veteran's tumor as requested previously.  The October 2014 examination report notes that a VA medical center pathologist received the slides in question, the pathologist's findings were reviewed by the examiner and additional opinions were provided.  

While the Veteran, in his January 2015 informal hearing presentation, correctly points out that the October 2014 VA examination addendum is partially flawed- particularly the examiner neglects to provide an opinion regarding aggravation in the addendum report and offers a double negative in his conclusion- the examination, when considered with the totality of the evidence, is considered adequate.  

As requested in the June 2014 remand, the examiner is shown to have reviewed a pathology report following the receipt of samples of the Veteran's tumor.  Moreover, while the VA examiner does not specifically state in the October 2014 addendum whether the Veteran's cancer was due to or aggravated by his service, he does so state in the December 2013 VA examination and notes in the addendum to this report that there was no change in his December 2013 findings.  

Finally, while the examiner provides a double negative in his conclusion stating that "it is less likely than not that this veteran's melanoma was not caused by his exposure to herbicides in Vietnam" it is clear by the fact that the examiner specifically states that his opinion remained the same since the December 2013 examination and the study he cites immediately preceding his statement which found no increase of melanoma in Veterans, that this is a linguistic as opposed to a substantive error.  

Thus, the Board finds that the terms of its remands have been substantially complied with.  See 38 U.S.C.A. § 5103A(d); Stegall, supra; D'Aries, supra; Dyment, supra.
 
This finding is within the purview of the Board as VA is given the discretion to decide how much development is necessary.  See Shoffner v. Principi, 16 Vet. App. 208, 213 (2002).  Here, given that the record contains three additional VA expert opinions, the Board finds that the totality of the medical record provides ample evidence upon which to make a decision.

In so finding, the Board is cognizant of the Veteran's frustration with the appeals process and his insistence that his claim should either be granted or alternatively that another remand is in order.  However, the Board is not obligated to "proceed through multiple iterations of repetitive medical examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile."  Jones v. Shinseki, 23 Vet. App. 382 at 382 (2010).  

Here, where over ten medical experts have provided diagnoses and where several VA examiners and private medical experts have been asked to provide medical opinions, the Board finds that the limits of current medical knowledge have been exhausted.  38 C.F.R. § 3.159(d).  The Board finds that any additional development would only serve to delay, rather than aid, adjudication.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the VBMS as well as the virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claims files show, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Service Connection Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) which disabilities includes malignant tumors.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including malignant tumors will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period.  38 C.F.R. § 3.307.  For these Vietnam war Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

The list of presumptive diseases includes, among other diseases, respiratory cancers (cancer of the lung, bronchus, larynx or trachea) and soft-tissue sarcoma.  38 C.F.R. § 3.309(e). 

Note 1 under 38 C.F.R. § 3.309(e) defines soft-tissue sarcoma to include the following: Adult fibrosarcoma; Dermatofibrosarcoma protuberans; Malignant fibrous histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); Proliferating (systemic) angioendotheliomatosis; Malignant glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma (malignant synovioma); Malignant giant cell tumor of tendon sheath; Malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; Malignant mesenchymoma; Malignant granular cell tumor; Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of tendons and aponeuroses; Extraskeletal Ewing's sarcoma; Congenital and infantile fibrosarcoma; and Malignant ganglioneuroma.

The Board notes that in accordance with section 3 of the Agent Orange Act of 1991, Pub. L. 102-4, 105 Stat. 11, the Secretary has entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.  As required by the statute and agreement, the NAS submits a report to the Secretary every two years regarding the results of their review and summarization of the medical literature.  See 79 Fed. Reg. 20308, 20313 (April 11, 2014).

The NAS, in Update 2012, found that there was sufficient evidence of an association with herbicide exposure and soft tissue sarcomas and B-Cell lymphomas.  It found that there was limited or suggestive evidence of an association between exposure to herbicides and laryngeal cancer, cancer of the lung, bronchus, or trachea; prostate cancer; multiple myeloma and AL amyloidosis.  Finally, the NAS found that there was inadequate or insufficient evidence to determine whether there is an association between herbicide exposure and any other specific type of cancer.  See Veterans and Agent Orange: Update 2012, 299 (Institute of Medicine 2013).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49 (1990)

III.  Factual Background

The record demonstrates that, in January 2002, the Veteran had a mole removed from his neck.  Thereafter, a cyst appeared and after conservative treatment failed a biopsy was performed later in July 2002.  After pathology results showed it was a type of tumor, it was excised later that same month.  The Veteran thereafter underwent a course of chemotherapy and the tumor has not returned.  See letters and/or treatment records from Dr. M.S.; and the West Texas Cancer Center.

Following the excision of the Veteran's tumor, several tests and analyses were conducted in order to identify it.  

In a July 2002 letter, private physician Dr. L.W. of the Mayo Clinic, opined that his differential diagnosis rested largely between carcinoma and melanoma and that given his testing of the sample that was provided him he believed that, "[o]n balance, it is best considered this metastatic neoplasm most compatible with melanoma."  

A July 2002 pathology report from Dr. K.C. found that the tumor suggested the possibility primary as renal cell carcinoma or thyroid carcinoma.  Dr. K.C. stated that other rare possibilities included mesothelioma, synovial or epitheloid sarcoma and that melanoma may be possible but is less likely.  A final diagnosis of large cell anaplastic pleomorphic malignant tumor, metastatic to skin and subcutaneous tissue of the neck was provided.  
A July 2002 pathology report from Dr. S.G. noted that the Veteran was found to have metastatic neoplasm most compatible with melanoma.  The final comment noted the findings of Dr. L.W. who found that the Veteran's case was difficult but most compatible with melanoma.  

An August 2002 treatment record from the West Texas Cancer Center, included the finding of Dr. T.K.G., M.D. specializing in oncology who stated that "[t]he most accurate diagnosis is undifferentiated malignancy, favoring carcinoma" and that the Veteran was informed that the risk of recurrence was very high within a six month time frame.  

A September 2002 treatment note from the West Texas Cancer Center noted clinical carcinoma with an unknown primary source.  It was noted that a July 2002 hospital study showed left-sided posterolateral superficial mass which was apparently resected and presumably represented metastatic carcinoma of unknown primary.  

In an October 2002 treatment note from the West Texas Cancer Center, Dr. T.K.G. noted that the Veteran had a diagnosis of undifferentiated malignancy and was tolerating cycles of treatment fairly well.  

An October 2002 University of Texas Cancer Center consultation report noted that slides from the Veteran's tumor were "difficult to classify."  The reporting pathologist, Dr. A.A., stated that on histology alone, malignant melanoma was suspected but could not be confirmed.  It was noted that a colleague, Dr. V.P. reviewed the case and suspected melanoma but could not go any further.  

Treatment records demonstrate that the Veteran underwent multiple computerized tomography (CT) scans, however no primary site for the Veteran's cancer was definitively identified.  See, for example, CTs dated in July 2002, September 2002, December 2002, January 2003, and April 2003.  

In a January 2003 letter in support of the Veteran's claim, Dr. M.S stated that in January 2002, the Veteran requested that a mole be removed and that it was later found to be a type of tumor following an attempt to remove what was thought was a cyst in July 2002.  It was noted that it was testing demonstrated a type of tumor but that the pathologists at West Texas Pathology Laboratory could not clearly define what type of tumor the mass was.  

Dr M.S. stated that he veteran "has a history of being exposed to Agent Orange while service in South Vietnam and it appears that this could be related to the etiology of this malignant lesion from a skin primary."  

A May 2003 note from Dr. T.G.K. noted that a CT scan of the neck demonstrated increased size and number of nodes on the other side of the Veteran's neck raising the possibility of metastatic disease but that it was very difficult to determine.

In a November 2003 letter from Dr. P.K, of the West Texas Cancer Center, it was noted that the Veteran was under his care for undifferentiated neoplasm of the left neck.  Dr. P.K. noted that the original pathology report indicated that the Veteran had an anaplastic pleomorphic tumor that involved the subcutaneous tissue of the neck and that differential diagnoses included synovial or epitheloid sarcoma.  

The claims file includes February 2004 email correspondences between the Veteran and Dr. L.W.. The Veteran initiated this correspondence in a February 19 email, noting that VA had not granted service connection as it would "not conceded [sic] any connection to this resulting cancer since, to date, no definitive diagnosis has been made on the type of tumor."  He stated "I have been informed that the treatment medications (chemicals) used during the treatment are not used for melanoma but are used for basically unknown types other than melanomas."  The Veteran stated that he was "looking for a definitive diagnoses [sic] for this tumor so the Department of Veterans Affairs will concede this cancer to an Agent Orange cause from my service time in Vietnam."  The Veteran included photos of the tumor in his email correspondence.

In a February 24, 2004 response, Dr. L.W. stated that the Veteran's tumor was best classified as an undifferentiated carcinoma.  He stated that undifferentiated carcinomas of this type may arise in the upper aerodigestive tract.

The Veteran replied on the same day: "if I understand what you have said, then [my] tumor can be called a carcinoma, undifferentiated or otherwise[sic].  Is this type also considered as a "Soft Tissue Carcinoma" or under the term you applied...[h]ere is my request: [c]an you give a revised pathology report reflecting this matter so stating a "[d]efinitive [d]iagnoses [sic] as a carcinoma from the data you have on file?"  

In response, Dr. L.W. postulated that the tumor's primary site was most likely the upper aerodigestive tract, given the morphology.  He wrote that this corresponded to the respiratory cancers on the materials faxed to him.  Dr. L.W. noted that without the identification of the primary tumor, it was "difficult to be dogmatic in this regard, but the morphology would fit."  

On February 27, 2004, the Veteran responded that he remembered Dr. T.K.G. telling him that if symptoms reappeared he felt it would come back in his lungs so perhaps this could be something to look for in the future and that bronchitis was among the conceded service connected diseases "so this may be in the area that is the home site for this cancer."  The Veteran stated "as per your last communication to me on this issue, are we not at a place to put on paper a name of "Undifferentiated Carcinoma" or "Soft Tissue Carcinoma" so I can complete my appeal to the Board of Veterans Appeal [sic] with documents confirming my stand that it is a service connected item?" 

In a response on the same day, Dr. L.W. stated "I believe the tumor is an undifferentiated carcinoma" he noted that additional studies would hopefully confirm this diagnosis.

In a January 2007 email correspondence from the Veteran to Dr. L.W., the Veteran asked whether there was a possibility that the tumor that was removed from him could have been a granular cell tumor.  The Veteran stated that "it was decided that this tumor was most compatible with a melanowa[sic] which as it appears must have been incorrect since I am still around...[y]ou made an unofficial comment once that it may have been a carcinoma which is what it was treat [sic] as by the oncologist at West Texas Cancer Center" and that Dr. K.C. "did not lean towards the tumor being a melanoma except in a rare possibility."  He asked that if his tumor was a myoblastoma could a statement be made to that effect for VA so that he could present this to VA.  

In response, Dr. L.W. stated that he had reviewed their prior correspondence and materials and that the morphology of the tumor excluded the possibility of a granular cell tumor.  

The Veteran replied the next day noting that documentation he had led to his belief that the "staining, color, possible know [sic] growth location and many other items in the document pointed to this type of tumor...Dr. M.S. commented that he felt it was close but not positive about the relationship."  The Veteran provided a link to the findings he had cited.  

In response, Dr. L.W. stated that he was aware of the differential diagnosis of malignant granular cell tumor and that most tumors which were thus classified had been reclassified as alveolar soft part sarcoma and that the tumor he reviewed did not have the typical crystalline cytoplasmic structions commonly seen in alveolar soft part sarcoma.  He concluded "[u]unfortunately I am left with an unsatisfying diagnosis of 'malignant neoplasm.'"  Following the Veteran's thanks, Dr. L.W. conveyed his frustration in "not being able to identify this unusual tumor" and stated that "[s]ometimes biology simply outsmarts us."

In January 2007, the Veteran testified before the undersigned Acting Veterans Law Judge.  At his hearing, the Veteran stated that he was first treated for his condition around May or June 2002 following findings of skin abnormalities.  The Veteran explained that his ear nose and throat doctor told him he had never seen anything like his tumor and that the tissue was sent to the Mayo Clinic who thought it was a melanoma.  The Veteran stated that it was obviously not a melanoma "cuz I'm still here."  

The Veteran explained that the surgery caused a loss of movement in his arm and numbness in his face.  He also noted that a massive amount of tissue was removed and nerves were affected by his surgery.

He testified that his oncologist treated his cancer as a carcinoma and did not think it was a melanoma and that he stated that if it was to come back it would come back in his lungs as related to his service connected lung disability.  The Veteran noted that Dr. L.W. was unable to identify his tumor.  He noted that at the time of the hearing the actual identification of the growth was undetermined.  The Veteran stated that there had never been any cancer on his mother or father's side with the exception of his grandmother and that he felt that exposure to Agent Orange caused or resulted in his tumor.

In a March 2007 statement, the Veteran stated that multiple reports appeared to show that no positive diagnosis could be given beyond the fact that the tumor was malignant.  The Veteran stated that given the fact that it did not seem possible to determine what kind of cancer he had, service connection should be granted giving him the benefit of reasonable doubt. 

In an October 2009 fee-based opinion, Dr. M.A., who is found to specialize in medical oncology and hematology, found that the likely histopathology of the tumor removed from the Veteran's neck was undifferentiated carcinoma and the likely pathological diagnosis was undifferentiated carcinoma.  She noted that it was not likely that the malignant tumor surgically resected was the primary tumor site or point of origin and that review of the available information did not point towards a likely site of origin.  She found that the malignant tumor was not likely Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma or non-Hodgkin's lymphoma or that it could be diagnosed as cancer of the lung, bronchus, larynx or trachea and not likely that the malignant tumor could be diagnosed as soft tissue sarcoma.  

Dr. M.A. stated that she could not determine the likelihood that the Veteran's diagnosis was caused or aggravated by the Veteran's military service.

In a June 2011 letter, Dr. M.S. stated that the Veteran had asked him to provide a medical opinion as to whether or not his malignant tumor was caused or aggravated by his military service.  Dr. M.S. stated "although I am not an expert in this field, I feel the unhealthy conditions/agents that he was subjected to could be the cause of his cancer and should be considered.  It would therefore, in my professional opinion be a 50/50 percent probability that his service in the Republic of Vietnam and his presumptive exposure to herbicidal agents during that time could have caused or aggravated [the Veteran's] malignant tumor."

In April 2013, an article entitled "Epithelioid Sarcoma" was received from the Veteran.  The article described the features of epithelioid sarcoma, described treatment and prognosis and noted the importance of properly diagnosing the disease and the requirements in properly identifying it.

In an April 2013 VA examination, following a review of the evidence of record, M.R., a registered nurse stated that the findings of Dr. M.A. were supported by the available evidence in the case.  

The examiner stated that, given the imprecise nature of the conclusion of all of the pathology consultation, including that of the Mayo Clinic, it was inappropriate and not defensible to conclude that the Veteran's malignancy was caused or aggravated by exposure to herbicides in the Republic of Vietnam.  

The examiner discussed at great length the findings of other physicians noting that that Dr. M.S. merely surmised that unhealthy agents could be the cause of his cancer while admitting that he was not an expert in the field but nonetheless stated that there was a greater than 50 percent probability that the unhealthy agent caused the malignancy.  The examiner further noted that in July 2002 Dr. S.G. found that there was a discrepancy between the two surgical specimens and stated that while Dr. C.K. found in November 2003 that the diagnosis was synovial or epitheloid sarcoma but that this did not add to her understanding of the case as no other pathologist held that opinion.  

The examiner stated that the correspondence from Dr. L.W. in which he noted that he was left with the unsatisfying diagnosis of "malignant neoplasm" meant that he was unable to specifically classify the cell type of tumor origin and that while he had previously (in 2004) stated that he believed that the primary site of the tumor was the upper aerodigestive tract, he went on to say, without the identification of the primary tumor it was difficult to be dogmatic in the regard but that he had also provided a diagnosis of undifferentiated carcinoma during the same period.  The examiner concluded that it was less likely than not that the Veteran's tumor was incurred in or caused by service.

In a December 2013 VA opinion Dr. J.L., an oncologist, referred to questions asked by the Board in its June 2013 remand stating that noted that the October 2009 VA examination report by Dr. A.M. appeared to be based on the preliminary pathology report which stated that cancer appeared to be an undifferentiated carcinoma but that the final report including Dr. L.W.'s consultation concluded that the cancer was most compatible with melanoma and thus Dr. M.A.'s findings should be superseded by the findings of Dr. L.W.  

Dr. J.L. stated that the November 2003 opinion from Dr. P.K. (which noted that the original pathology report indicated that the Veteran had an anaplastic pleomorphic tumor that involved the subcutaneous tissue of the neck and that differential diagnoses included synovial or epitheloid sarcoma) should be disregarded as it did not incorporate the final pathologic report concluding that the most likely diagnosis was malignant melanoma.  

The examiner stated that it was unlikely that the malignant tumor was a soft tissue sarcoma of any kind, including synovial or epitheloid sarcoma based on the pathology report.  

The examiner stated that Dr. L.W.'s February 2003[sic] opinion stating that the likely origin of the Veteran's tumor was in the trachea, bronchus, lung or larynx was most likely based on the site of the resected tumor in the neck.  Dr. J.L. noted that mucosal melanomas (melanomas which present in the mucosal membranes of the body) accounted for .3 to 10 percent of melanomas, the vast majority recurring within a couple of years, in one study it was noted that there was a 13 percent survival rate in five years.  Dr. J.L. stated, however, that melanoma was "one of the least predictable malignancies in terms of survival...[s]ince the patient has not developed an obvious primary in the trachea, bronchu, lungs or larynx, one could speculate that the cancer did not start there, however, it would be difficult, if not impossible, to assign a percentage to a negative conclusion.

Following a request for clarification, in October 2014, the VA examiner noted that at the time he provided his last opinion, he did not have access to the tissue samples in question but that such slides were received and that VA medical center pathologists had determined that the diagnosis was metastatic neoplasm most compatible with melanoma and that there was, therefore, no amendment of the previously rendered opinion.  

The examiner additionally cited a study in which 100 veterans were enrolled in the Agent Orange registry between August 2009 and January 2010 and that an increase of non-melanoma skin cancer and chloracne was found as the general population but there was no increase in the incidence of melanoma compared to the general population.  The examiner stated that it was less likely than not that the Veteran's melanoma "was not caused by his exposure to herbicides in Vietnam."

IV.  Analysis

The Veteran maintains that his cancer resulted from exposure to Agent Orange during service in the Republic of Vietnam.  Specifically, the Veteran believes that his tumor is either one of the enumerated cancers listed in the regulations listed under 38 C.F.R. § 3.309(e) and he is therefore entitled to service connection on a presumptive basis.  Alternatively, the Veteran contends that he is nonetheless entitled to service connection because his tumor was directly caused by his exposure to herbicides while serving in the Republic of Vietnam.  

Initially as the Veteran is shown to have served in Vietnam, therefore, exposure to herbicide is presumed.  38 C.F.R. § 3.307(a)(6)(iii).

Service Connection on a Presumptive Basis

The record does not show, and the Veteran does not suggest that he was diagnosed with any sort of cancer in his first post-active duty year.  Accordingly, the Board finds that entitlement to service connection for residuals of a neck tumor must be denied on the basis of the presumption under 38 C.F.R. § 3.309(a) which states that certain chronic diseases, to include malignant tumors shall be granted service connection if manifested to a compensable degree within one year of separation from service.

The presumption found at 38 C.F.R. § 3.309(e), provides that service connection shall be granted where herbicide exposure is presumed and where the Veteran is shown to have one of the enumerated diseases listed, to include respiratory cancers, soft tissue sarcoma, synovial sarcoma, epitheloid sarcoma and malignant granular cell tumors.  

Significantly, the NAS concluded in its 2012 update that there was inadequate of insufficient evidence to determine whether there is an association between exposure to the chemicals of interest (to include herbicides) and any other specific type of cancer.  Thus, in order for the presumption under 38 C.F.R. § 3.309(e) to apply, it must be shown that the Veteran's tumor is the result of one of the cancers enumerated in that regulation.

The Veteran is shown to have a complicated medical history in which the exact diagnosis of his tumor remains unclear.  In multiple statements and during his January 2007 hearing, the Veteran has argued that his tumor is amongst those enumerated in 38 C.F.R. § 3.309(e).

The Board is cognizant of the Veteran's assertions, however, the Veteran is not competent to make such a determination.  A diagnosis of a specific kind of tumor is not a simple medical determination capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Jandreau v. Nicholson, 492 F.3d at 1372.  No factual foundation has been established to show that the Veteran is qualified through specialized education, training, or experience to diagnose his tumor as due to a specific type of cancer.  Therefore to the extent the Veteran himself asserts that he has a cancer within the purview of 38 C.F.R. § 3.309(e), the Veteran's lay evidence is not competent evidence, and the lay evidence is excluded, that is, not admissible, as evidence favorable to the claim.

Additionally, as pertaining to the article submitted by the Veteran on epitheloid sarcoma, while informative, as the article cannot speak to whether the Veteran himself has epitheloid sarcoma, the question which must be addressed here to establish service connection on this presumptive basis, the article is afforded no probative weight.  See Mattern v. West, 12 Vet. App. 222 (1999) ("Generally, an attempt to establish a medical nexus . . . solely by generic information in a medical journal or treatise 'is too general and inconclusive' to well ground a claim.").

Turning, then, to the medical evidence of record, the Board will consider and weigh the probative value of the evidence for and against a finding that the Veteran's cancer is amongst the enumerated diseases which are presumed to be due to the conceded herbicide exposure.

In favor of the Veteran's claim is Dr. P.K.'s November 2003 finding that the Veteran may have had synovial or epitheloid sarcoma, both of which are amongst the list of presumptive diseases under 38 C.F.R. § 3.309(e).  Also supporting the Veteran's claim are the February 2004 statements from Dr. L.W. which note that while the Veteran's tumor was best classified as an undifferentiated carcinoma, and that the Veteran's tumor's primary site was most likely the upper aerodigestive tract.  

In contrast, the record includes CT scans which state that the source of the Veteran's tumor is unknown and dozens of findings that the Veteran's tumor was either a carcinoma or melanoma, the exact type of which could not be determined.

The claims file includes additional findings against a presumptive disease.  Following a review of the claims file, the October 2009 VA examiner, Dr M.A. concluded the available information did not point towards a likely site of origin and that the Veteran's malignant tumor was not likely Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma or non-Hodgkin's lymphoma or that it could be diagnosed as cancer of the lung, bronchus, larynx or trachea and not likely that the malignant tumor could be diagnosed as soft tissue sarcoma.  
Additionally, in the December 2013 VA examination, the examiner, oncologist Dr. J.L. states that since the Veteran's primary site has not manifested itself after more than ten years following resection of a presumed metastasis, any opinion of the likely primary site would be pure speculation.

Further, the April 2013 VA examiner found that Dr. M.A.'s conclusions were supported by the evidence of record and the December 2013 VA examiner explained that it was unlikely that the malignant tumor was a soft tissue sarcoma of any kind, including synovial or epitheloid sarcoma based on the pathology report.  Additionally, in his addendum report, the examiner stated in January 2014 that the Veteran's slides had been sent to pathology in the VA medical center and that the diagnosis remained that of metastatic neoplasm most consistent with melanoma.

As noted above, the Board may favor one medical opinion over another as long as an adequate basis is given for so doing.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

Here, the Board finds that the weight of the evidence is against finding that the Veteran's tumor is related to one of the diseases listed in 38 C.F.R. § 3.309(e) for the reasons described below.  

Initially, the findings of Dr. P.K. that the Veteran's tumor is related to epitheloid sarcoma or synovial sarcoma is afforded very limited weight as it is in conflict with every other pathologic finding and all of the other medical expertise.  Moreover, the November 2003 report states that it was based on the original pathology report as opposed to later findings and found that the differential diagnoses included synovial or epitheloid sarcoma.  While it is true that those diagnoses were included amongst those found in the cited, July 2002 pathology report from Dr. K.C., these cancers, while found to be more likely than melanoma in the report were nonetheless described as another "rare possibility;" which fails to show a reasonable level of certainty in diagnosis.

Further, Dr. P.K.'s findings are directly challenged by the April 2013 VA examiner who notes the discrepancy between such findings and later reports, and the December 2013 VA examiner's findings that Dr. P.K.'s conclusion appears to have been based on a preliminary report as opposed to the final pathological report and should, therefore, be disregarded.

Finally, Dr. L.W.'s February 2004 finding that the Veteran's tumor's primary site was most likely the upper aerodigestive tract is the most persuasive in finding that the Veteran's tumor is based upon a respiratory cancer.  However, Dr. L.W. is shown to have reported earlier that he was unable to provide a diagnosis and is shown to return to his former stance that the Veteran had an undifferentiated carcinoma later in the same email correspondence.  Still in their later email correspondence, in January 2007, Dr. L.W. states "[u]nfortunately I am left with an unsatisfying diagnosis of 'malignant neoplasm'" and that "he was frustrated in not being able to identify this unusual tumor" demonstrating a clear inability to provide a diagnosis.  

The Board finds that the January 2007 finding that Dr. L.W. was unable to identify the Veteran's tumor effectively nullifies his earlier 2004 suggestion that it may be related to the Veteran's respiratory system.  See Bloom v. West, 12 Vet. App. 185, 187 (1999 (A medical statement using the term "could," or in the moving party's case, "may" or "possibly," without supporting clinical data or other rationale, is too speculative in order to provide the degree of certainty required for medical nexus evidence); Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).

In making this determination the Board notes that, when provided with the medical evidence alone, as in July 2002, Dr. L.W. is shown to have opined that his differential diagnosis rested largely between carcinoma and melanoma and that the tumor was most compatible with melanoma.  Only following the Veteran's February 24, 2004 email requesting additional diagnostic detail for his VA claim does Dr. L.W. state that tumor's primary site was most likely the upper aerodigestive tract.  When again pressed in 2004 to provide additional detail he states that he can only say that the Veteran had an undifferentiated carcinoma, and when asked to provide an altogether different diagnosis in 2007, Dr. L.W. reverts back to his determination that he was only able to state provide a diagnosis of malignant neoplasm.  Thus, Dr. L.W.'s later 2004 findings appear to have been motivated not by the medical evidence but instead by the Veteran's urging.  Dr. L.W.'s findings that the Veteran's tumor began in the upper aerodigestive tract is further challenged by the December 2013 examiner's finding that such a determination would be based on speculation given its failure to manifest again more than ten years later.

Therefore, because the most probative medical evidence of record shows that the Veteran's tumor is not one of the diseases associated with exposure to herbicides as identified in 38 C.F.R. §3.309, the Board finds that service connection on this presumptive basis is not warranted.

However, as reported above, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  See Stefl, supra; Combee, supra.  Therefore, the Board will next consider whether service connection for residuals of a tumor is warranted on a direct basis.  

Direct Service Connection

As to service incurrence under 38 C.F.R. § 3.303(a), service records are negative for symptoms off or a diagnosis of a tumor.  Moreover, the Veteran does not contend that a tumor was incurred during his active duty service.  Instead, the Veteran contends that his exposure to herbicides resulted in his cancer which was found in 2002.  Accordingly, the Board finds that the most probative evidence of record shows that the Veteran did not have a tumor while on active duty and service connection must be denied based on in-service incurrence.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b) and service connection based on the initial documentation the tumor after service under 38 C.F.R. § 3.303(d), the Veteran is presumed to have been exposed to herbicides secondary to his Vietnam service and is shown to have had a tumor and know has residuals.  Therefore, the Board finds that the issue of service connection now relies on a determination that it is as least as likely as not that the Veteran's present disability continued and/or is otherwise is related to his service.

Again, for the reasons described in the analysis above, the Veteran is not shown to have the medical expertise required to conclude that a tumor is related to his service, thus the Board must consider the medical evidence of record.  Layno, supra; Jandreau, supra.  

The medical evidence which addresses the issue of whether the Veteran's tumor was related to service includes the January 2003 and June 2011 letters from Dr. M.S.  In those opinions, Dr. M.S. stated in January 2003 that as the Veteran had a history of being exposed to Agent Orange it appeared that this could be related to his malignant lesion.  He stated in June 2011 that, while he was not an expert in the field, he felt the "unhealthy conditions/agents" the Veteran was subjected to could be the cause of his cancer and that there was a fifty percent probability that the Veteran's service and presumptive exposure could have caused or aggravated the Veteran's tumor.

Additionally pertinent to the question of direct service connection is the October 2009 finding of Dr. M.A. in which she stated that she could not determine the likelihood that the Veteran's diagnosis was caused or aggravated by the Veteran's military service.   

Further, the April 2013 VA examiner found that it was less likely than not that the Veteran's tumor was related to service.  The examiner noted that, given the imprecise nature of the conclusion of all of the pathology consultation, including that of the Mayo Clinic, it was inappropriate and not defensible to conclude that the Veteran's malignancy was caused or aggravated by exposure to herbicides in the Republic of Vietnam.  

Also significant is the October 2014 findings of VA examiner Dr. J.L. who states that it was "less likely than not that this veteran's melanoma was not caused by his exposure to herbicides in Vietnam" following the citation of a study which showed no increase of melanoma in Veterans as compared to the general population.   

Given the above medical opinions, the Board finds that the evidence weighs against direct service connection.  Of note, the isolated medical findings in favor of a relationship between the Veteran's service and his tumor merely suggest that his tumor may be related to service.  The January 2003 opinion is too tenuous to support the Veteran's claim for service connection.  See Bloom, supra; 38 C.F.R. § 3.102 (reasonable doubt does not include resort to speculation or remote possibility).  

Moreover, Dr. M.S. specifically notes in his later, June 2011 letter, that he is not an expert in the field in which he is providing an opinion and he fails to provide any rationale for his conclusions.  In summary, Dr. M.S.'s opinion appears to be based on an incomplete factual basis and is based on limited knowledge, which limits the probative weight assignable to the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

As the October 2009 VA examiner provides no rationale for her inability to determine the etiology of the Veteran's tumor, it too, is afforded no weight beyond the demonstration that such an etiology could not be determined by study of the pathological findings alone, a determination which only requires the medical expertise of the examiner.  

Considering the April 2013 examination, then, while the examiner states that it is less likely than not that the Veteran's tumor was related to service, the examiner also notes that she cannot make a determination as to the etiology of the Veteran's tumor.  The examiner is shown to review the medical findings in depth prior to making her conclusion and uses the varying findings of treating physicians and pathologists to support her inability to make such an etiology finding.  

Significantly, following her review of the evidence, the April 2013 examiner found that the October 2009 VA examiner's (an oncologist's) determination that the evidence of record rendered her unable to determine whether the Veteran's tumor was related to his service was supported by the evidence of record.  

As above, when opinions are speculative and unsupported by rationale they are afforded no weight.  However, "an examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or conclusive opinion" where it is clear that such a determination is "arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Jones v. Shinseki, 23 Vet. App. 382 at 390, 389.

The April 2013 VA examiner specifically noted each of the findings that led her to this conclusion to include the inability to diagnose the Veteran's disability in the first place stating that given the imprecise nature of the conclusion of all of the pathology consultation it was inappropriate and not defensible to conclude that the Veteran's malignancy was caused or aggravated by exposure to herbicides in the Republic of Vietnam.  Moreover, while awkwardly stated, the October 2009 and January 2014 VA examiners' findings support a conclusion that it is either not possible to determine whether the Veteran's tumor is related to service or that the tumor is not related to service, both, then, going against a claim for service connection.  The preponderance of the evidence, then, weighs against a finding that the Veteran's tumor is related to service.

The Board also finds that the evidence, to include the Veteran's own statements and medical evidence demonstrating that the first signs of a tumor were demonstrated in 2002 weighs against his claims of continuity under 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disabilities after service under 38 C.F.R. § 3.303(d), the evidence preponderates against finding a relationship between the Veteran's current disability and a disease or injury of service origin.  

Accordingly, the Board must conclude that entitlement to service connection for post-operative residuals of a neck tumor must be denied because the weight of the evidence is against the claim.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303.

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the most probative evidence of record is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Service connection for post-operative residuals of a tumor is denied.




____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


